DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes a phrase that can be implied, i.e. “The present invention relates to”.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “up to…C atoms” which includes zero and therefore renders the alkyl, cycloalkyl, and alkylcyclocalkyl etc. indefinite since all groups must contain at least 1 carbon atom. The Examiner suggests replacing “up” with “1”, “2”, and “3” where appropriate.
Claims 2-17 are rejected because they depend from rejected based claim 1.
Claim 5 recites “alkenyl having 1 to 5 C atoms”. However, an alkenyl radical must have at least 2 carbon atoms.
Claim 7 recites “alkenyl having 1 to 5 C atoms”. However, an alkenyl radical must have at least 2 carbon atoms.
Claim 10 recites “branched…alkyl, alkenyl or alkynyl having 1 to 12 C atoms” and “unbranched…alkenyl or alkynyl having 1 to 12 C atoms”. However, all of these radicals must have at least 2 carbon atoms.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites Claim 10 also recites the broad recitation “unfluorinated alkenyl, unfluorinated alkynyl, unfluorinated alkenyloxy or unfluorinated alkoxyalkyl having 2 to 17”, and the claim also recites “preferably 3 to 10” which is the narrower statement of the range/limitation. Claim 10 further recites the broad recitation “R11 and R12, independently of one another, denote unfluorinated alkyl or unfluorinated alkoxy having 1 to 17…C atoms or unfluorinated alkenyl, unfluorinated alkynyl, unfluorinated alkenyloxy or unfluorinated alkoxyalkyl having 2 to 17…C atoms”, and the claim also recites “preferably alkyl or unfluorinated alkenyl” which is the narrower statement of the range/limitation. Claim 10 also recites the broad recitation “X11 and X12, independently of one another, denote F, Cl…”, and the claim also recites “preferably CF3, OCF3, Cl, F or NCS” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 11 recites “A compound of formula I*”. However, a compound cannot contain another compound. Therefore, claim 11 fails to further limit claim 1. Claim 12 recites “Process for the preparation of a compound of formula I, characterised in that a compound of formula I* of claim 11”. However, a compound cannot contain a process or another compound. Therefore, claim 12 fails to further limit claims 11 and 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite each of the claims in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of U.S. Patent No. 8,999,198. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to tolane compounds and liquid crystalline media thereof. Formula II of ‘198 when defined as: L11 denotes R11 which denotes unfluorinated alkyl or unfluorinated alkoxy having 1 to 17 C 
    PNG
    media_image1.png
    85
    117
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    86
    115
    media_image2.png
    Greyscale
 where R13 denotes C1-5 alkyl, C1-5 alkenyl or C3-6 cycloalkyl, Z12 denotes -C≡C-, A13 denotes 
    PNG
    media_image3.png
    113
    115
    media_image3.png
    Greyscale
, q denotes 0, and L12 denotes X12 which denotes –NCS which encompasses formula I of instant claims 1-6, specifically formulas I-1 or I-2 respectively when R1 is an alkyl or alkoxy having 1 to 15 C atoms where one or more CH2 groups may be replaced by –CH=CH- or –O-, and RL is alkyl or alkenyl having up to 10 C atoms or cycloalkyl having up to 7 C atoms. Formula I of ‘198 when defined as: R1 denotes an unsubstituted alkyl radical having 1 to 15 C atoms, where, in addition, one or more CH2 groups in these radicals may each be replaced, independently of one another, by -C≡C-, -CH=CH-, and -O- in such a way that O atoms are not linked directly to one another, m denotes 0, A2 and A4 denote 1,4-phenylene, A3 denotes 
    PNG
    media_image4.png
    120
    119
    media_image4.png
    Greyscale
 where L1 and L2 denote branched or unbranched alkyl, alkenyl or alkynyl having 1 to 12 C atoms, in which, in addition, one or more -CH2- groups may be replaced, independently of one another, by O, substituted or unsubstituted cycloalkyl, cycloalkenyl, fluorinated alkyl or alkenyl, or fluorinated alkoxy 
    PNG
    media_image5.png
    48
    86
    media_image5.png
    Greyscale
, Z11 and Z12 denotes -C≡C-, A12 denotes 
    PNG
    media_image6.png
    70
    84
    media_image6.png
    Greyscale
 where L denotes branched or unbranched alkyl, alkenyl or alkynyl having 1 to 12 C atoms, in which, independently of one another, one or more "-CH2-" groups may also be replaced by 0, or denotes C3-C6 cycloalkyl, C3-C6 cycloalkenyl, fluorinated alkyl or alkenyl, fluorinated alkoxy or alkenyloxy, q denotes 0, and L12 denotes R12 or X12 where R12 denotes unfluorinated alkyl or unfluorinated alkoxy having 1 to 17 C atoms or unfluorinated alkenyl, unfluorinated alkynyl, unfluorinated alkenyloxy or unfluorinated alkoxyalkyl having 2 to 15 C atoms and X12 denotes F, Cl, Br, -CN, -NCS, -SCN, SF5, fluorinated alkyl or fluorinated alkoxy having 1 to 7 C atoms or fluorinated alkenyl, fluorinated alkenyloxy or fluorinated alkoxyalkyl having 2 to 7 C atoms.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (U.S. 2018/0337445) as evidenced by Dabrowski et al. (High Birefringent Liquid Crystalline Materials).
Sullivan et al. teaches a device containing a radio-frequency (microwave) liquid crystal mixture, wherein the device comprises an antenna comprising: an antenna element array having a plurality of antenna elements and each antenna element having a liquid crystal (LC) structure, wherein the LC structure comprises a mixture of one or more of the formula GS 1 to GS 4 [abstract] (claims 8, 9, and 13-17) such that the high-birefringence liquid crystals disclosed herein, at the molecular level, create large length/width polarizability anisotropy. In one embodiment, this is accomplished by 

    PNG
    media_image7.png
    160
    348
    media_image7.png
    Greyscale
[0034] wherein D is CH2 or O, R1, R3, and R6-R8 are H, R2 is CnH2n+1, R4 and R5 are F, X is –NCS [0035], and n is 1 to 7 claims 1-6, specifically formula I-1 of instant claim 7 when R1 is an alkyl or alkoxy radical having 1 to 7 C atoms and RL is an alkyl having up to 7 C atoms. Furthermore, it is known to one of ordinary skill in the art that a lateral substitution such as a methyl group influences the melting temperature as well as an isothiocyanate material provides higher birefringence and lower viscosity as evidenced by Dabrowski et al. [p 36]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sullivan et al. and arrive at the instantly claimed compound of formula I through routine experimentation in order to achieve a liquid crystal mixture with high birefringence, low viscosity, and low melting points. Sullivan et al. also teaches structure 3 is the following:

    PNG
    media_image8.png
    146
    409
    media_image8.png
    Greyscale
[0034] wherein D is CH2 or O, R1-R3 and R6-R8 are H, R4 and R5 are F, and X is –NCS [0035] and n is 1 to 7 [0039] which is equivalent to formula II of instant claim 10 when L11 denotes R11 which denotes unfluorinated alkyl or unfluorinated alkoxy having 1 to 7 C atoms, p denotes 1, A11 denotes 
    PNG
    media_image9.png
    49
    92
    media_image9.png
    Greyscale
, Z11 denotes a single bond, A12 denotes 
    PNG
    media_image10.png
    51
    88
    media_image10.png
    Greyscale
, Z12 
    PNG
    media_image11.png
    87
    90
    media_image11.png
    Greyscale
, q denotes 0, and L12 denotes X12 which denotes NCS.
Claims 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bao (CN106398714) in view of Sullivan et al. (U.S. 2018/0337445) as evidenced by Dabrowski et al. (High Birefringent Liquid Crystalline Materials).
Bao et al. teaches the following preparation method:

    PNG
    media_image12.png
    101
    622
    media_image12.png
    Greyscale
[p 6] wherein the intermediate and final products are structurally similar to formula I* of instant claim 11 and formula I of instant claim 12 except that one of L1-L4 is H instead of the required RL group as instantly claimed.
However, Sullivan et al. teaches the following formula 2:

    PNG
    media_image7.png
    160
    348
    media_image7.png
    Greyscale
[0034] wherein D is CH2 or O, R1-R8 are H, CnH2n+1, or F, among others, X is –NCS [0035], and n is 1 to 7 [0039]. When R1 is Cn H2n+1, R2, R3, R6-R8 are H, and R4 and R5 are F it is equivalent to formula I of instant claim 12 when R1 is an alkyl or alkoxy radical having 1 to 7 C atoms, L1 claim 11 through routine experimentation in order to achieve a liquid crystal mixture with high birefringence, low viscosity, and low melting points.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 9,175,219, U.S. 9,169,438, U.S. 9,868,905, U.S. 9,777,217, and U.S. 10,099,975 qualify for double patenting as they all recite the same formula II as noted in the above double patenting rejection over U.S. 8,999,198. U.S. 8,999,198, U.S. 9,175,219, and U.S. 9,169,438 would be obvious over the instant claims for the same reason. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 8:00-4:30 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722